IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-31471
                           Summary Calendar



ANDREW MCGRAW,

                                           Plaintiff-Appellant,

versus

BURL CAIN; RICHARD L. STALDER; UNKNOWN DIFFATTA, Doctor;
UNKNOWN HANDS, Doctor; UNKNOWN GUTIERREZ; UNKNOWN TARVER;
UNKNOWN DURRETT; UNKNOWN BARNES; JOHN DOE; JOHN DOE; JOHN DOE;
JOHN DOE; PAT TRUETT,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 01-CV-725-B
                      --------------------
                          May 23, 2002

Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Andrew McGraw, Louisiana prisoner # 295773, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous and for failure to state a claim under 42 U.S.C.

§ 1997e(e) and 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).    McGraw

alleged in the district court and on appeal that he is being

handcuffed with his hands behind his back, that he suffers from

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-31471
                                -2-

various medical conditions, that being handcuffed in such a way

could cause injuries and causes his hands to swell and become

numb, that he once fell and suffered injuries, that the

defendants knew about his medical problems and the problems with

being handcuffed in such a manner but did nothing, and that he is

being handcuffed in such a manner and brutalized as retaliation

for having committed violations of prison policies of which he

was falsely accused.

     The injuries McGraw alleged he suffered or might suffer are

de minimis and do not establish a claim for 42 U.S.C. § 1983

relief.   See Harper v. Showers, 174 F.3d 716, 719 (5th Cir.

1999); Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

Furthermore, McGraw does not challenge the district court’s

determination that his claims at best alleged only negligence and

not deliberate indifference.   McGraw’s claims of retaliation are

conclusory and also do not establish a viable claim for relief.

See Woods v. Edwards, 51 F.3d 577, 580-81 (5th Cir. 1995).

     The district court’s dismissal of McGraw’s complaint is

AFFIRMED.   His request for the production of documents is DENIED.